Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 1 of 7

 

Soushtoa Stat
Byte of ms
UNITED STATES DISTRICT Noy, °°
SOUTHERN DISTRICT OF TEXAS Davy <] 2019
HOUSTON DIVISION ey oy,
Hy Couns

UNITED STATES OF AMERICA § |

§
V. § Criminal No. 4:15-cr-0566-S1

§
LEE ROY VILLARREAL §

FIRST
SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One

(Conspiracy to Possess with Intent to Distribute Cocaine)

Beginning on or about April 1, 2011 and continuing thereafter to on or about
February 20, 2016, in the Southern District of Texas and within the jurisdiction of
the Court, defendant

LEE ROY VILLARREAL
did knowingly and intentionally conspire and agree with persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled
substance. The controlled substances involved were more than 5 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II
controlled substance and more than 1,000 kilograms of a mixture or substance
containing a detectable amount of marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1),
Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 2 of 7

841(b)(1)(A).

Count Two
(Conspiracy to Kidnap)

From on or about May 1, 2011 to on or about May 28, 2011 in the Southern

District of Texas and within the jurisdiction of the Court, defendant

LEE ROY VILLARREAL

did knowingly and intentionally conspire and agree with persons known and
unknown to the Grand Jurors to unlawfully seize, confine, kidnap, abduct and carry
away and hold for ransom, reward and otherwise Felipe Guerra and Gerardo
Olivarez and in committing or in furtherance of the commission of the offense to
willfully transport Felipe Guerra and Gerardo Olivarez in interstate and foreign
commerce, that is, from Hidalgo County, Texas to the United Mexican States.

In furtherance of the conspiracy and to effect the object of the conspiracy the
following overt acts, among others, were committed in the Southern District of
Texas:

1. On or about early May 2011, Miguel Villarreal told Jesus Fernando
Gonzalez that unknown persons stole kilograms of cocaine from a stash
house in the Mission, Texas area;

2. On or about early May 2011, Miguel Villarreal told Jesus Fernando
Gonzalez to call him if he learned of persons selling kilograms of
cocaine at a cheap price;

3. On or about early May 2011, Jesus Fernando Gonzalez told Miguel

Villarreal that Francisco Licea-Guerrero was selling kilograms of
cocaine at a cheap price;
Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 3 of 7

10.

11.

12.

13.

14.

15.

On or about early May 2011, Miguel Villarreal sent Alan Alpizar-
Cordoba to the United States to investigate the theft of the cocaine;

On or about early May 2011, Miguel Villarreal sent Hector Gabriel
Barrios-Hernandez to the United States to investigate the theft of the
cocaine;

On or about early May 2011, Jesus Fernando Gonzalez introduced
Hector Gabriel Barrios-Hernandez to Francisco Licea-Guerrero;

On or about early May 2011, LEE ROY VILLARREAL met with
conspirators at Jesus Fernando Gonzalez’s mechanic shop;

On or about mid-May 2011, Roel Garza stored firearms at Guadalupe
Gonzalez’s residence;

On or about mid-May 2011, LEE ROY VILLARREAL met with
conspirators at Guadalupe Gonzalez’s residence;

On or about mid-May 2011, Arturo Armendariz sold one (1) kilogram
of cocaine to Francisco Licea-Guerrero;

On or about mid-May 2011, Arturo Armendariz sold two (2) kilograms
of cocaine to Hector Gabriel Barrios-Hernandez;

On or about mid-May 2011, FNU LNU aka Chiapas shot Arturo
Armendariz;

On or about mid-May 2011, Arturo Armendariz told Hector Gabriel
Barrios-Hernandez that Felipe Guerra and Gerardo Olivarez gave him
the three (3) kilograms of cocaine;

On or about mid-May 2011, LEE ROY VILLARREAL met with
conspirators at a residence located on Trosper Road in the Alton, Texas
area;

On or about mid-May 2011, LEE ROY VILLARREAL showed
conspirators how to use firearms to commit the kidnappings;
Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 4 of 7

16.

17.

18.

19,

20.

21.

22.

23.

24.

25.

26.

27,

28.

29.

On or about mid-May 2011, LEE ROY VILLARREAL showed
conspirators how to use duct tape to commit the kidnappings;

On or about mid-May 2011, Roel Garza attempted to kidnap Felipe
Guerra;

On or about mid-May 2011, Victor Romero attempted to kidnap Felipe
Guerra;

On or about May 28, 2011, LEE ROY VILLARREAL met with
conspirators at the residence located on Trosper Road in the Alton,
Texas area;

On or about May 28, 2011, Gerardo Villarreal drove a Ford truck to
Gerardo Olivarez’s residence;

On or about May 28, 2011, Gerardo Villarreal possessed a firearm;

On or about May 28, 2011, Jose Lorenzo Davila handcuffed Ovidio
Guerrero;

On or about May 28, 2011, Jose Lorenzo Davila put Ovidio Guerrero
inside the Ford truck;

On or about May 28, 2011, Gerardo Villarreal transported Ovidio
Guerrero to the residence located on Trosper Road in the Alton, Texas
area;

On or about May 28, 2011, Alan Alpizar-Cordoba conducted
surveillance during the kidnapping of Ovidio Guerrero;

_ On or about May 28, 2011, Alan Alpizar-Cordoba possessed a firearm;

On or about May 28, 2011, Hector Gabriel Barrios-Hernandez
conducted surveillance during the kidnapping of Ovidio Guerrero;

On or about May 28, 2011, Roel Garza conducted surveillance during
the kidnapping of Ovidio Guerrero;

On or about May 28, 2011, Roel Garza possessed a firearm;
Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 5 of 7

30.

31.

32.

33.

34.

35.

36.

37.

On or about May 28, 2011, Orlando Hernandez conducted surveillance
during the kidnapping of Ovidio Guerrero;

On or about May 28, 2011, Orlando Hernandez possessed a firearm;

On or about May 28, 2011, FNU LNU aka Chiapas conducted
surveillance during the kidnapping of Ovidio Guerrero;

On or about May 28, 2011, FNU LNU aka Chiapas possessed a firearm;

On or about May 28, 2011, FNU LNU aka Payaso conducted
surveillance during the kidnapping of Ovidio Guerrero;

On or about May 28, 2011, FNU LNU aka Payaso possessed a firearm;

On or about May 28, 2011, Jose Lorenzo Davila transported Ovidio
Guerrero to Orlando Hernandez’s residence in Rio Grande City, Texas;

On or about May 28, 2011, Jose Guadalupe Garza-Ochoa transported
Ovidio Guerrero to the bank of the Rio Grande River.

In violation of Title 18, United States Code, Sections 1201(c) and 1201(a)(1).

Count Three
(Kidnapping)

On or about May 28, 2011 in the Southern District of Texas and within the

jurisdiction of the Court, defendant

LEE ROY VILLARREAL

did unlawfully seize, confine, kidnap, abduct and carry away and hold for ransom,

reward and otherwise Ovidio Guerrero and in committing or in furtherance of the

commission of the offense willfully transported Ovidio Guerrero in interstate and

foreign commerce, that is, from Hidalgo County, Texas to the United Mexican
Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 6 of 7

States.
In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.

Count Four
(Using, Carrying and Brandishing a Firearm)

On or about May 28, 2011, in the Southern District of Texas and within the
jurisdiction of the Court, defendant
LEE ROY VILLARREAL
did knowingly and intentionally use, carry and brandished a firearm during and in
relation to:
(i) a drug trafficking crime, that is, conspiracy to possess with intent to
distribute controlled substances, that is, cocaine as charged in Count
One; and
(ii) acrime of violence, that is, kidnapping as charged in Count Three;
for which he may be prosecuted in a court of the United States.
In violation of Title 18, United States Code, Section 924(c)(1)(A),
924(c)(1)(A)(i1i) and Section 2.

NOTICE OF CRIMINAL FORFEITURE
Title 21, United States Code, § 846

Pursuant to Title 21, United States Code, Section 853(a), the United States of

America gives notice to the defendant

LEE ROY VILLARREAL
Case 4:15-cr-00566 Document 266 Filed on 11/21/19 in TXSD Page 7 of 7

that, upon conviction of an offense in violation of Title 21, United States Code, §
846 as charged in this Superseding Indictment, the following property shall be
subject to forfeiture:
1) all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as the result of such violation;

and

2) all property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of, such violation.

Money Judgment
The United States may seek the imposition of a money judgment.
Substitute Assests
In the event that a condition listed in Title 21, United States Code, § 853(p)
exists, the United States will seek to forfeit any other property of the defendant in

substitution.

A TRUE BILL.

ORIGINAL SIGNATURE ON FILE

RYAN K. PATRICK
UNITEDSTATES ATT Y
Anibal J. poate ann.
Assistant United States“Attorney

vara aoe

Casey N. MacDonald
Assistant United States Attorney
